Citation Nr: 1723495	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-17 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to March 20, 2015, for the service-connected back disability, and a rating in excess of 20 percent thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected radiculopathy, right lower extremity (sciatic nerve). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to June 2010.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2010, September 2010, and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran's case was most recently remanded in January 2015 for a VA examination and opinion.  In that remand, the Board pointed out that there was evidence of radiculopathy in the file.  The Board notes that in a May 2015 rating decision, the RO granted a separate rating for radiculopathy of the right lower extremity.  A 10 percent rating was assigned, effective March 20, 2015.  Because less than the maximum schedular rating was assigned, this claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's service-connected back disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  

2.  Since the effective date of service connection, the Veteran's service-connected back disability has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes.  

3.  Since the effective date of service connection, the Veteran's service-connected right lower extremity radiculopathy has not been manifested by more than mild neuralgia, including mild intermittent pain and mild paresthesias and/or dysesthesias.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the rating period on appeal from July 1, 2010, to March 19, 2015, the criteria for an initial disability rating of 20 percent for the service-connected back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016). 

2.  The criteria for a disability rating in excess of 20 percent for the service-connected back disability have not been met or more nearly approximated for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

3.  The criteria for an initial rating in excess of 10 percent for the service-connected right lower extremity radiculopathy have not been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims (CAVC) held that in cases where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice provided before service connection was granted is legally sufficient, VA's duty to notify concerning these initial-rating claims has been satisfied.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The RO provided the Veteran the required SOC in November 2012, and since has provided him Supplemental SOCs (SSOCs) in March 2014 and May 2015, citing the applicable statutes and regulations and discussing the reasons and bases for assigning the initial rating.  It is, however, presumed he is seeking the highest possible ratings, absent express indication to the contrary.  See AB v. Brown, 6 Vet. App. 35 (1993).  He therefore has received all required notice concerning the initial-rating claim.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded three VA examinations, one in April 2010, one in April 2011, and the last in March 2015.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the April 2015 remand orders, namely to schedule the Veteran for another VA examination, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1. 

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the low back disability, the RO has staged ratings for the periods from July 1, 2010 until March 19, 2015, and from March 20, 2015.  The Board has considered, and, in light of the grant of an increased rating of 20 percent for the entire period for the low back disability, found inappropriate staged ratings for the low back disability. 

Rating Criteria for Low Back Disability

The Veteran is in receipt of a 10 percent disability rating for the low back disability from July 1, 2010 until March 19, 2015 and a 20 percent disability rating from March 20, 2015 onward under 38 C.F.R. § 4.71a, Diagnostic Code 5237. Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as any limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working body movements with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is considered an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Painful motion is considered to be limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Analysis

After reviewing all the evidence, the Board finds that the criteria for a rating of 20 percent, but not higher, have been met for the entire period on appeal.  

The Veteran has been assigned a 10 percent rating prior to March 20, 2015, and asserts that a higher rating is warranted.  As noted above, the criteria for a 20 percent rating for a low back disability require forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  At the April 2010 VA examination, forward flexion of the Veteran's thoracolumbar spine was recorded as 0 to 50 degrees, with pain to 80 degrees.  As noted above, Deluca required that VA consider the functional loss associated with painful motion.  Here, the evidence shows that the Veteran experienced painful motion from 50 degrees to 80 degrees at the April 2010 VA examination.  As such, the Veteran's forward flexion should be considered to end at 50 degrees, and a 20 percent rating is warranted based on the findings of the April 2010 VA examination.  See VAOPGCPREC 9-98.

A VA examination from April 2011 records the forward flexion of the Veteran's spine as 0 to 60 degrees with pain to 80 degrees.  A finding of 60 degrees of limitation of motion in the Veteran's back is still consistent with a 20 percent rating.  Further, the treatment notes and VA examinations indicate that the Veteran has additional symptoms associated with his low back disability, like muscle spasms in his lower back and an abnormal gait.  For instance, in a May 2010 treatment note, the Veteran was noted to have a spasm in the paraspinal muscles.  The April 2011 VA examiner noted the Veteran has an antalgic gate.  Treatment notes from January 2012 reflect complaints of muscle spasms of the back.  While the Veteran has other disabilities that may also contribute to his abnormal gait, the presence of such symptoms supports the conclusion that the Veteran's limitations warrant a rating in excess of 10 percent.  Finally, the Board notes that the March 2015 VA examiner also found flexion to 50 degrees, consistent with the April 2010 VA examiner's findings.  This VA examiner also noted the Veteran experiences tenderness and muscle spasms.  

At a January 2012 private evaluation, the Veteran's range of motion in his lumbar spine revealed flexion to mid shin and extension to 15 degrees.  The description of limitation of motion to "mid shin" is not consistent with the criteria for rating thoracolumbar spine disabilities.  Thus, the Board finds this evidence less persuasive than the thorough VA examinations of record that conform to the VA rating criteria.   

As such, the Board resolves doubt in the Veteran's favor and finds a 20 percent rating is warranted for the entire period on appeal.  The Board bases this decision on the limitation of motion in the Veteran's thoracolumbar spine and reports of muscle spasms.  

However, the Board finds that the criteria for a rating in excess of 20 percent have not been met or more nearly approximated.  The medical and lay evidence does not demonstrate forward flexion of the thoracolumbar spine of 30 degrees or less or favorable or unfavorable ankylosis of the entire thoracolumbar spine, sufficient to warrant a rating in excess of 20 percent.  This finding is confirmed by the range of motion testing conducted at the three VA examinations noted above.  Further, a higher rating based on the presence of ankylosis is not warranted as the April 2010, April 2011, and March 2015 VA examiners noted the Veteran does not have ankylosis.  Additionally, the April 2010 and April 2011 VA examiners noted no intervertebral disc syndrome and no incapacitating episodes in past 12-month period.  Thus, the evidence does not show incapacitating episodes with treatment and bedrest prescribed by a physician to warrant a rating under Diagnostic Code 5243.  Furthermore, the Veteran's symptoms of an associated neurological abnormality have already been granted service connection and rated separately.  The treatment notes support the Board's conclusions.  Therefore, the Board finds that the criteria for a rating in excess of 20 have not been met or more nearly approximated for any period on appeal.  38 C.F.R. §§ 4.3, 4.7.

The Board has considered the Veteran's statements and assertions that an increased rating is warranted.  However, the Board notes that the Veteran has not alleged he experiences ankylosis, greater limitation of motion than found at the VA examinations, or intervertebral disc syndrome, such that a higher rating would be warranted.  Further, the Board finds the evidence provided by the VA examinations and the treatment notes to be more persuasive than the Veteran's assertions.  

The Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that service-connected disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the April 2011 VA examination, the Veteran reported that he is a submarine repair supervisor.  The Veteran reported at the March 2015 VA examination that his low back disability causes him to miss work, but did not allege that it prevents him from working.  A claim for TDIU is therefore not raised by the record.

Lastly, the Board finds that the issue of an extraschedular rating has not been raised.  Doucette v. Shulkin, No. 15-2818 2017 U.S. App. Vet. Claims LEXIS 319 *4 (Vet. App. March 17, 2017).

Rating Criteria for Radiculopathy

In May 2015, during the pendency of the present appeal, the RO granted separate 10 percent disability rating for radiculopathy, right lower extremity under 38 C.F.R. § 4.124, Diagnostic Code 8720, effective March 20, 2015.  Because less than the maximum schedular rating was assigned, the issue of entitlement to a rating in excess of 10 percent for radiculopathy, right lower extremity remains before the Board.  

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve, respectively.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in the process of arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Analysis

After a review of the lay and medical evidence of record, the Board finds that the criteria for a rating in excess of 10 percent are not met for the radiculopathy, right lower extremity since the effective date of service connection.  

The March 2015 VA examiner noted that the Veteran has radiculopathy with mild intermittent pain and mild paresthesias and/or dysesthesias in his right lower extremity.  No constant pain or numbness was noted.  The VA examiner indicated that the Veteran's sciatic nerve was involved and that the radiculopathy was mild.  The Veteran's left side was not affected.  Treatment notes from April 2015 record back, hip, and knee pain, but do not note symptoms of radiculopathy.  There is no other evidence of record indicating that the Veteran experiences more than mild symptoms of radiculopathy in his right leg.  

The Board has also considered whether a higher rating is available under a different diagnostic code, such as Diagnostic Codes for radiculopathy of other nerves, but the evidence shows only involvement of the Veteran's sciatic nerve.  No higher rating is available under Diagnostic Codes 8520 or 8620 for incomplete paralysis of the sciatic nerve or neuritis, respectively.  Thus, no higher rating is available under an alternate Diagnostic Code.  

Based on this record, the criteria for a rating in excess of 10 percent are not met for the service-connected radiculopathy, right lower extremity at any point since the effective date of service connection under Diagnostic Code 8720.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

As noted above, the issue of entitlement to TDIU has not been raised by the record.  Further, the Board finds that the issue of an extraschedular rating has not been raised.  Doucette v. Shulkin, No. 15-2818 2017 U.S. App. Vet. Claims LEXIS 319 *4 (Vet. App. March 17, 2017).


ORDER

For the entire period on appeal, a rating of 20 percent, but no higher, for the service-connected back disability, is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent is denied for radiculopathy, right lower extremity is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


